PER CURIAM:
John Paul Turner appeals the district court’s orders: (1) granting his request to proceed in forma pauperis but dismissing the case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000); and (2) denying his motion for reconsideration. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Turner v. Augusta County Circuit Court, No. 7:08-cv-00351-sgw (W.D.Va. June 2 & 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.